—Appeal by the defendant, as limited by his motion, from a sentence of the Supreme Court, Kings County (Demarest, J.), imposed April 14, 1992.
Ordered that the sentence is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1).
We have, however, examined the defendant’s contention that the sentence was excessive and find it to be without merit (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Rosenblatt, Miller, Copertino and Krausman, JJ., concur.